PER CURIAM:
Mery Castillo, proceeding pro se on behalf of her son, Yanni Castillo, appeals the district court’s denial of her motions for default judgment against the School Board of Broward County, Florida (the “School Board”) and Robert W. Runde (the “Superintendent”) and the district court’s dismissal of her amended complaint for failure to exhaust administrative remedies \mder the Individuals with Disabilities Education Act (“IDEA”). Castillo also contends that the' district court judge was required to recuse himself under 28 U.S.C. § 455(b)(5)(ii), and she raises several procedural issues related to alleged incorrect docket entries and delayed service of documents.
The district court did not abuse its discretion' in denying Castillo’s motions for default judgment. Default judgment was not warranted: the School Board and Superintendent timely filed a motion to dismiss Castillo’s amended complaint, which stayed the deadline for them to file a responsive pleading. See Fed.R.Civ.P. 12(a)(4)(A). The district court did not err in dismissing Castillo’s amended complaint that asserted the educational rights of a disabled child: she — never asserting futility or inadequacy — failed to exhaust her administrative remedies under the IDEA before bringing her suit. See 20 U.S.C. §1415(1); M.T.V. v. DeKalb Cty. Sch. *967Dist., 446 F.3d 1153, 1157-59 (11th Cir.2006). We decline to consider Castillo’s assertion (without specifics) that the district court judge acted improperly and the allegations on docket entry errors and delayed service: she raised these arguments for the first time on appeal.* See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1331 (11th Cir.2004).
AFFIRMED.

 Castillo identifies 13 issues in her statement of the issues, several of which address or restate the same fundamental concepts. We address those issues into four broad issues.